In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-21-00178-CV

PATRICIA ELAINE MARTINEZ, A/K/A            §   On Appeal from County Court at Law
PATRICIA ELAINE MARTINEZ PRINE,                No. 1
Appellant                                  §
                                               of Tarrant County (2021-002854-1)
V.                                         §
                                               September 23, 2021
HD TEXAS INVESTMENTS LLC,                  §
Appellee                                       Memorandum Opinion by Chief Justice
                                               Sudderth

                                    JUDGMENT

        This court has considered the record on appeal in this case and holds that the

trial court’s judgment should be vacated and that the appeal should be dismissed. It is

ordered that the trial court’s judgment is vacated and that the appeal is dismissed as

moot.



                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth